Case 1:19-cv-24755-AHS Document 40 Entered on FLSD Docket 08/13/2020 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.: 1:19-CV-24755-AHS

  PHILLIP WILLIAMS, WILLIAM JONES,
  MICHAEL ROBERTS, ALI BEY,
  CHRISTOPHER MCGEE, TIFFANY
  CUTHRELL, and MARIE VENTER,
  individually and on behalf of a class and
  subclasses of similarly situated individuals,

                         Plaintiffs,

         v.

  BURGER KING CORPORATION, a
  Florida corporation,

                   Defendant.
  ________________________________/

                             MOTION FOR ENTRY OF JUDGMENT

         Plaintiffs, Phillip Williams, William Jones, Michael Roberts, Ali Bey, Christopher

  McGeee, Tiffany Cuthrell, and Marie Venter, by and through their undersigned counsel, and

  pursuant to the Court’s July 20, 2020 Order granting Defendant’s Motion to Dismiss (Dkt. 37)

  and the Court’s August 12, 2020 Order requesting that Plaintiffs file a request for relief pursuant

  to Local Rule 7.1 (Dkt. 39), hereby respectfully request that the Court direct the Clerk of the

  Court to enter final judgment. In support of this Motion, the Plaintiffs state as follows:

         1.       On March 9, 2020 Defendant filed its Motion to Dismiss Plaintiffs’ First

  Amended Complaint (Dkt. 25).

         2.      After full briefing and hearing oral arguments on Defendant’s Motion to Dismiss,

  on July 20, 2020 the Court entered its Order granting Defendant’s Motion to dismiss and

  allowing Plaintiffs seven days to file any motion for leave to amend, by July 27, 2020. (Dkt. 37).



                                                    1
Case 1:19-cv-24755-AHS Document 40 Entered on FLSD Docket 08/13/2020 Page 2 of 4



         3.      On July 27, 2020 Plaintiffs filed their Notice of Intent to Appeal, informing the

  Court that they intend to stand on the allegations pled in their First Amended Complaint (Dkt.

  24) and will not be moving for leave to amend (Dkt. 38).

         4.      On August 12, 2020 the Court entered its Order directing Plaintiffs to file a proper

  request for relief pursuant to Local Rule 7.1 by August 17, 2020.

         5.      Plaintiffs intend to file their notice of appeal by August 19, 2020. See Schuurman

  v. Motor Vessel Betty K V, 798 F.2d 442, 445 (11th Cir. 1986) (noting that in certain

  circumstances the order of dismissal becomes final upon expiration of time to file an amended

  complaint).

         WHEREFORE, the Plaintiffs respectfully requests that this Court direct the Clerk of the

  Court to enter final judgment.

 Date: August 13, 2020                        Respectfully submitted,

                                              /s/ David P. Healy

                                              David P. Healy
                                              Fla. Bar ID # 940410
                                              dhealy@davidhealylaw.com
                                              Dudley, Sellers, Healy, Heath & Desmond, PLLC
                                              3522 Thomasville Rd., Suite 301
                                              Tallahassee, Florida 32309
                                              (850) 222-5400
                                              (850) 222-7339 (fax)

                                              Eugene Y. Turin (pro hac vice)
                                              eturin@mcgpc.com
                                              McGuire Law, P.C.
                                              55 W. Wacker Dr., 9th Fl.
                                              Chicago, IL 60601
                                              (312) 893-7002

                                              Counsel for Plaintiffs




                                                  2
Case 1:19-cv-24755-AHS Document 40 Entered on FLSD Docket 08/13/2020 Page 3 of 4




                                      RULE 7.1 CERTIFICATION

         As required by Local Rule 7.1, Plaintiffs’ Counsel has met and conferred with counsel for

  Defendant, and Defendant does not oppose the relief requested in this motion.



                                              /s/ David P. Healy


                                             David P. Healy
                                             Fla. Bar ID # 940410
                                             dhealy@davidhealylaw.com
                                             Dudley, Sellers, Healy, Heath & Desmond, PLLC
                                             3522 Thomasville Rd., Suite 301
                                             Tallahassee, Florida 32309
                                             (850) 222-5400




                                                 3
Case 1:19-cv-24755-AHS Document 40 Entered on FLSD Docket 08/13/2020 Page 4 of 4




                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I filed the foregoing Joint Motion for Entry of Judgment on

  August 13, 2020 using the CM/ECF filing system which will cause a true and correct copy to be

  sent to all attorneys and interested parties of record.


                                                 /s/ David P. Healy




                                                     4
